 1 Michael R. Mordaunt, Esq., Bar No. 66911
   Richard J. Sordello, Jr., Esq., Bar No. 155068
 2 RIGGIO MORDAUNT & KELLY
   A Professional Law Corporation
 3 2509 West March Lane, Suite 200
   Stockton, CA 95207
 4 Telephone: (209) 473-8732

 5 Attorneys for Defendant
   TARGET CORPORATION
 6

 7

 8                       UNITED STATES DISTRICT COURT OF CALIFORNIA
 9                                   EASTERN DISTRICT OF CALIFORNIA
10    GULTEN IYIGOR,                              ) Case No. 2:17-CV-02492-TLN-EFB
                                                  )
11                   Plaintiff(s),                ) STIPULATION FOR EXTENSION OF
                                                  ) DEADLINES AND ORDER
12    vs.                                         )
                                                  )
13                                                )
      TARGET CORPORATION, DOES 1                  )
14    TO 25,                                      )
                Defendant(s).                     )
15                                                )
16          The taking of the deposition of plaintiff having been delayed due to difficulties in securing
17 a Turkish interpreter and plaintiff having now noticed various depositions of employees of

18 defendant TARGET CORPORATION, and said depositions being very difficult or impossible to
19 complete before the current discovery deadline due to scheduling issues,

20          The parties in this matter wish to obtain a brief extension of the discovery deadline in this
21 matter because the current deadlines do not allow sufficient time for plaintiff to complete the

22 remaining depositions of defendant TARGET CORPORATION’S employees and the parties to

23 adequately prepare expert disclosures, or prepare for trial.

24          THEREFORE, the parties hereby stipulate and agree that the court’s Scheduling Order

25 relative to this matter shall be modified as follows:

26          1. All dispositive motions shall be heard no later than December 18, 2019.

27          2. All discovery, with the exception of expert discovery, shall be completed by June 26,

28              2019.

                                                 1
     STIPULATION FOR EXTENSION OF DEADLINES AND ORDER
 1         3. The parties shall make expert witness disclosures under Fed. R. Civ. P. 26(a)(2) by

 2            August 21, 2019. Supplemental disclosure and disclosure of any rebuttal experts under

 3            Fed. R. Civ. P. 26(a)(2)(c) shall be made by September 19, 2019.

 4 Dated: April 16, 2019                           MILLER INJURY ATTORNEYS
 5

 6                                                 By:   /s/ John C. Miller, Esq
                                                         John C. Miller, Jr., Esq.
 7                                                       Attorneys for Plaintiff
                                                         GULTEN IYIGOR
 8

 9

10 Dated: April 16, 2019                           RIGGIO MORDAUNT & KELLY
11
                                                   By:    /s/ Richard J. Sordello, Jr. Esq.
12                                                        Richard J. Sordello, Jr. Esq.
                                                          Attorneys for Defendant
13                                                        TARGET CORPORATION
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                              2
     STIPULATION FOR EXTENSION OF DEADLINES AND ORDER
 1                                                   ORDER

 2          Good cause having been shown,

 3          IT IS HEREBY ORDERED that the parties to this matter that the court’s Scheduling Order

 4 relative to this matter is modified as follows:

 5          1. All dispositive motions shall be heard no later than December 19, 2019.

 6          2. All discovery, with the exception of expert discovery, shall be completed by June 26,

 7              2019.

 8          3. The parties shall make expert witness disclosures under Fed. R. Civ. P. 26(a)(2) by

 9              August 21, 2019. Supplemental disclosure and disclosure of any rebuttal experts under

10              Fed. R. Civ. P. 26(a)(2)(c) shall be made by September 19, 2019.

11
     Dated: April 17, 2019
12

13

14

15                                          Troy L. Nunley
                                            United States District Judge
16

17

18
19

20

21

22

23

24

25

26
27

28

                                                3
     STIPULATION FOR EXTENSION OF DEADLINES AND ORDER
